DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the primary structure".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a primary structure--.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JPH04150949, cited in IDS, with reference to translation) in view of Kuchelmeister (U.S. Patent 4,847,966).
Claim 11: Ishikawa et al. discloses a method for producing a honeycomb body for exhaust-gas aftertreatment (e.g. top of page 1), comprising: providing at least one smooth (“smooth” is being interpreted herein as non-corrugated) metal sheet (shown left of the rollers in Fig. 2, i.e. prior to corrugating); forming structures (corrugations) into at least partial regions of the at least one smooth metal sheet, wherein a first structure in at least one first longitudinal portion of the metal sheet (e.g. section C in Fig. 4) is formed differently (e.g. the wave height is different - page 4) than a second structure in at least one second longitudinal portion of the metal sheet (e.g. section D in Fig. 4) wherein the structures are formed over an entire length of the at least one smooth metal sheet (i.e. the entire length of the sheet is covered in the aforementioned structures in some combination); forming a honeycomb structure with a multiplicity of channels by arranging and winding the at least one partially structured metal sheet (e.g. as described on page 4 and shown in Figs. 1 or 5-7), wherein the metal sheet is arranged and wound such that a cross section of the honeycomb structure has a first cell density in an inner radial zone (C) that is increased in relation to a second cell density in an outer radial zone (D - see page 4); inserting the honeycomb structure into a housing (10/11); and connecting the honeycomb structure to the housing (page 5, line 199-200). It is further noted that in the case of a circular honeycomb, the center portion C has a higher cell density than a radially surrounding area D. In the case of an oval honeycomb, the radially outer zone represented by the major diameter portion has a lower cell density than a more centrally located minor diameter zone. Ishikawa et al. does not disclose winding the structured metal sheet directly on itself, wherein the multiplicity of channels are oblique with respect to a 
However, Kuchelmeister et al. teaches a similar honeycomb body which may be wound or folded directly on itself wherein the multiplicity of channels are oblique with respect to a central axis of the honeycomb body (see Fig. 7a-7b), and wherein the multiplicity of channels cross one another and form substantially only punctiform abutment points with one another (as would be understood from the nature of the crossing obliquely angled channels). As described, this construction is to prevent nesting between layers as an alternative to providing an intermediate smooth sheet (column 4, lines 50-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided oblique channels as claimed in order to have allowed for the corrugated layers to stack without nesting and without need for a smooth layer.
Claim 12: Referring to Ishikawa et al., the forming of the structures comprises: forming a primary structure (i.e. corrugations) in the at least one first longitudinal portion and in the at least one second longitudinal portion of the metal sheet; and forming a secondary structure in the at least one first longitudinal portion of the metal sheet (e.g. compressing a middle portion of the sheet to a shorter corrugation height - Fig. 8; item (4) on page 3; bottom of page 4-page 5). 
Claim 13: The forming of the structures comprises: forming a primary structure (i.e. corrugations) in the at least one first longitudinal portion (e.g. middle) and in the at least one second longitudinal portion (e.g. ends) of the metal sheet; and varying (e.g. compressing) the formed primary structure in at least the at least one first longitudinal portion or the at least one second longitudinal portion (e.g. in the middle), wherein a primary width (the radial height may be interpreted as a “width”) of the primary structure is at least reduced (compressed) in the at least one first longitudinal portion or increased in the at least one second longitudinal portion (Fig. 8; bottom of page 4-page 5).
Claim 14: The forming of the structures comprises: forming a primary structure with a first primary structure height in the at least one first longitudinal portion (e.g. C - Fig. 4) of the metal sheet; and forming the primary structure with a second primary structure height in the at least one second longitudinal portion (e.g. D - Fig. 4) of the metal sheet, wherein the second primary structure height is greater than the first 
Claim 15: The structures are formed into the metal sheet such that, as viewed in a longitudinal direction of the metal sheet, the first longitudinal portion and the second longitudinal portion are arranged in series (as shown in Fig. 4, portions C and D are in series along the length, left-to-right, of the sheet). 
Claim 16: The at least one smooth metal sheet is provided as a smooth (i.e. non-corrugated) sheet-metal strip (page 3, lines 115-116).
Claim 17: The structures are formed into the smooth sheet-metal strip such that multiple first longitudinal portions and second longitudinal portions repeatedly alternate along a longitudinal direction of the sheet-metal strip (with regard to the oval embodiment, it is understood that alternating short and tall corrugations are produced associated with the recurring minor and major diameters as the strip is wound into the honeycomb structure - see pages 4-5). 
Claims 18 and 21: The structures are formed into the smooth sheet-metal strip such that the at least one first longitudinal portion and the at least one second longitudinal portion are arranged in each case at a predetermined longitudinal position (e.g. C or D) in a longitudinal direction of the sheet-metal strip, and each extend over a predetermined length (it is understood that the extent of the portions C or D would be “predetermined”, i.e. a non-arbitrary design, associated with the wrap length of the sections C and D). 
Claim 20: The at least one at least partially structured metal sheet is arranged and wound such that the at least one first longitudinal portion (C) is arranged in the inner radial zone and the at least one second longitudinal portion (D) is arranged in the outer radial zone (see Fig. 1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. and Kuchelmeister as applied to claim 16 above, and further in view of Bruck (U.S. Patent 6,286,353).
Ishikawa et al. discloses a method substantially as claimed except for wherein cutting of the sheet-metal strip is performed prior to formation of the honeycomb structure. However, Bruck teaches a similar method wherein sheets from a strip are corrugated and cut to desired length for use in a honeycomb body (column 4, line 60 - column 5, line 14; column 6, lines 4-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have cut the sheet metal .
Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. and Kuchelmeister as applied to claim 16 above, and further in view of Reck (DE4025434, with reference to translation).
Claims 22-23: Ishikawa and Kuchelmeister teach the method substantially as claimed except for wherein the first cell density is at least one of 300 to 1000 cpsi (cells per square inch), 400 to 800 cpsi, and 100 to 600 cpsi, and a ratio of second cell density to first cell density is in a range of at least one of 0.1 to 0.7 and 0.25 to 0.6 However, Reck teaches the first cell density is at least one of 300 to 1000 cpsi (cells per square inch), 400 to 800 cpsi, and 100 to 600 cpsi (e.g. 400cpsi - page 5, lines 167-170), and a ratio of second cell density to first cell density is in a range of at least one of 0.1 to 0.7 and 0.25 to 0.6 (about 100:400, or 0.25 - see lines 167-170). It would have been obvious to one of ordinary skill to have designed the honeycomb with these dimensions in order to have achieved a desired fluid flow and capacity.
Claims 24-28: Ishikawa et al. and Kuchelmeister do not teach the specific cross-sectional areas of each of the inner and outer radial zones or consequently the ratios between them. Reck does disclose, however, that the distribution of cells between the two zones influences the overall fluid flow properties of the honeycomb (e.g. lines 40-44; 150-152; 211-214), making such a ratio a result-effective variable. The overall cross-sectional area of the honeycomb is also implicitly around 200cm2 based on the implicit circumference of about 50cm (lines 65-68), noting that the claimed cross-sectional areas of the two zones sum to a range around this value (i.e. 160-205 cm2). It would have been obvious to one of ordinary skill in the art to have used the claimed areas and ratios since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, pages 7-8, Applicant has not cited any criticality for the claimed limitations.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. and Kuchelmeister as applied to claim 11 above, and further in view of Takahashi et al. (U.S. Patent 6,057,263).
.

Claims 11, 13-16, 18-20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Reck in view of Kuchelmeister.
Claim 11: Reck discloses a method for producing a honeycomb body for exhaust-gas aftertreatment (lines 10-13), comprising: providing at least one smooth (i.e. non-corrugated) metal sheet and forming structures (corrugations) into at least partial regions of the at least one smooth metal sheet (implied from the use of rollers to form the corrugations - lines 52-54 and 62), wherein a first structure in at least one first longitudinal portion of the metal sheet (e.g. the middle portion) is formed differently than a second structure in at least one second longitudinal portion of the metal sheet (e.g. end portions - for example, the middle portion may have shorter or taller corrugations than near the ends - Figs. 1-2) wherein the structures are formed over an entire length of the at least one smooth metal sheet (i.e. the entire length of the sheet is covered in the aforementioned structures in some combination); forming a honeycomb structure with a multiplicity of channels by arranging and winding the at least one partially structured metal sheet (Figs. 5-6), wherein the metal sheet is arranged and wound such that a cross section of the honeycomb structure has a first cell density in an inner radial zone that is increased in relation to a second cell density in an outer radial zone (such would result from winding the sheets of Fig. 1 - see lines 123-134,167-170, 181-193; Fig. 5); inserting the honeycomb structure into a housing and connecting the honeycomb structure to the housing (lines 189-190). Reck does not disclose winding the 
However, Kuchelmeister et al. teaches a similar honeycomb body which may be wound or folded directly on itself (it is noted that Reck also accounts for either type of construction - translation, lines 99-103) wherein the multiplicity of channels are oblique with respect to a central axis of the honeycomb body (see Fig. 7a-7b), and wherein the multiplicity of channels cross one another and form substantially only punctiform abutment points with one another (as would be understood from the nature of the crossing obliquely angled channels). As described, this construction is to prevent nesting between layers as an alternative to providing an intermediate smooth sheet (column 4, lines 50-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided oblique channels as claimed in order to have allowed for the corrugated layers to stack without nesting and without need for a smooth layer. 
Claim 13: Referring to Reck, the forming of the structures comprises: forming a primary structure (corrugations) in the at least one first longitudinal portion (middle) and in the at least one second longitudinal portion (end) of the metal sheet; and varying the formed primary structure in at least the at least one first longitudinal portion or the at least one second longitudinal portion, wherein a primary width of the primary structure is at least reduced in the at least one first longitudinal portion or increased in the at least one second longitudinal portion (the height and/or width may be altered - lines 171-180; Figs. 1-2). 
Claim 14: The forming of the structures comprises: forming a primary structure (corrugations) with a first primary structure height in the at least one first longitudinal portion (middle) of the metal sheet; and forming the primary structure with a second primary structure height in the at least one second longitudinal portion (end) of the metal sheet, wherein the second primary structure height is greater than the first primary structure height (e.g. Fig. 1). 
Claim 15: The structures are formed into the metal sheet such that, as viewed in a longitudinal direction of the metal sheet (e.g. left-to-right in Figs. 1-4), the first longitudinal portion and the second longitudinal portion are arranged in series (i.e. alternating in the left-to-right direction).
Claim 16: The at least one smooth metal sheet is provided as a smooth sheet-metal strip (the metal sheet may be interpreted as a metal strip). 
Claim 18: The structures are formed into the smooth sheet-metal strip such that the at least one first longitudinal portion and the at least one second longitudinal portion are arranged in each case at a predetermined longitudinal position in a longitudinal direction of the sheet-metal strip, and each extend over a predetermined length (e.g. as shown in Fig. 3, the portions have discrete locations, and it is understood that the lengths would be “predetermined” or non-arbitrary as part of the honeycomb design).
Claim 19: Reck discloses a method substantially as claimed except for wherein cutting of the sheet-metal strip is performed prior to formation of the honeycomb structure. However, it is noted that metal strip is typically provided in lengths much longer than the final product, and that in methods of continuous forming of such strip, it is very common to cut the strip to a desired length. Given the finite length of strip required to form the resulting honeycomb structure, the examiner submits that it would have been an obvious matter to one of ordinary skill in the art before the effective filing date of the invention to have cut a desired length of metal strip from a longer piece (e.g. from a large supply roll) at some point prior to formation of the honeycomb in order to have acquired the desired length piece.
Claim 20: The at least one at least partially structured metal sheet is arranged and wound such that the at least one first longitudinal portion is arranged in the inner radial zone and the at least one second longitudinal portion is arranged in the outer radial zone (Figs. 5-6).
Claim 22: The first cell density is at least one of 300 to 1000 cpsi (cells per square inch), 400 to 800 cpsi, and 100 to 600 cpsi (e.g. 400cpsi - page 5, lines 167-170).
Claim 23: A ratio of second cell density to first cell density is in a range of at least one of 0.1 to 0.7 and 0.25 to 0.6 (about 100:400, or 0.25 - see lines 167-170).
Claims 24-28: Reck does not disclose the specific cross-sectional areas of each of the inner and outer radial zones or consequently the ratios between them. Reck does disclose, however, that the distribution of cells between the two zones influences the overall fluid flow properties of the honeycomb (e.g. lines 40-44; 150-152; 211-214), making such a ratio a result-effective variable. The overall cross-sectional area of the honeycomb is also implicitly around 200cm2 based on the implicit circumference of about 50cm (lines 65-68), noting that the claimed cross-sectional areas of the two zones sum to a range 2). It would have been obvious to one of ordinary skill in the art to have used the claimed areas and ratios since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, pages 7-8, Applicant has not cited any criticality for the claimed limitations.
Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reck and Kuchelmeister as applied to claim 11 above, and further in view of Takahashi et al.
Claim 12: Reck discloses forming a primary structure (corrugation) in the at least one first longitudinal portion (e.g. middle) and in the at least one second longitudinal portion (e.g. ends) of the metal sheet. Reck does not additionally teach forming a secondary structure in the at least one first longitudinal portion of the metal sheet. However, Takahashi teaches forming a primary structure (e.g. corrugation section A, B) in at least one first longitudinal portion and in at least one second longitudinal portion of the metal sheet, and forming a secondary structure (e.g. corrugation section D) in the at least one first longitudinal portion of the metal sheet (e.g. see Figs. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided both primary and secondary structures as claimed in order to have improved achieving early activation of the catalyst carried on the catalyst carrier and raising a conversion efficiency of the catalyst (column 1, lines 8-15).
Claim 29: The primary and secondary structures described above are superimposed in the at least one first longitudinal portion of the metal sheet.

Response to Arguments
The RCE filed 2/17/2021 only enters the amendments and arguments filed with the AFCP on 1/29/2021, which were addressed in the advisory action and corresponding interview summary dated 2/8/2021. To reiterate herein, it appears to be well known in the prior art to prevent nesting of the wound corrugated layers by one of two methods: 1) providing a separate smooth sheet layer between the corrugated layers, or 2) forming the corrugations at an angle (obliquely) such that they are unable to nest. Kuchelmeister is one of several references cited previously to demonstrate this concept. The rejection 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726